Title: Arthur Lee to Abigail Adams, 23 April 1783
From: Lee, Arthur
To: Adams, Abigail



Dear Madam
In Congress April 23d. 1783

I arrived in Philadelphia this day and had the honor of receiving your Commands of the 9th. Tho’ we were exceedingly desirous of the assistance of Mr. Adams in what yet remains to be done in Europe; yet his Letters were so pressing, that the Committee to whom they were referrd coud not resist reporting in favor of his resignation. Congress have not yet considerd that report; but I think Madam, you may rely upon it, that leave will be given as he requests.
I shall participate with you in the pleasure of his return, after so long a sacrifise as he has made to the peace and prosperity of this Country. Her gratitude will I hope never forget, the essential services he has renderd. A french frigate, that left France, the beginning of March, arrivd here two days since; but did not bring one line for Congress. We learn however, that the general Treaty was not then settled.

I have the honor to be with the truest sentiments of respect & esteem, Dear Madam, Yr. most Obedt. & most humbl. Servt.
Arthur Lee

